Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 10/07/2021 has been entered. Claims 2-4, 7, 9-14 and 18-21 have been amended. Claims 15-17 have been canceled. Claims 22-24 have been added new. Claims 2-14 and 18-24 are still pending in this application with claims 2, 12 and 18 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
6.	Claims 2-5, 9, 10, 12-14, 18, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of Jeon et al. (US Pub. No: 2019/0132862 A1).
Regarding Claim 2, CHOI et al. teach an apparatus comprising at least one processor (see Fig.9, Processor 110 inside UE) configured to cause a user equipment (UE) (see Abstract and  Figure 9, UE 100 & para [0125]) to: receive first signalling that is to: configure the UE with uplink (UL) bandwidth parts (BWPs) (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL symbol by an RRC signal/first signalling, is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned and also see para [0078]); 
receive second signalling to activate, a first BWP of one of the UL BWPs that were configured by the first signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI PUSCH, is mentioned, also for  a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH to change the UL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see para [0105]); and 	determine, a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on activation of the first BWP (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned, also see para [0263] wherein the user equipment receiving an instruction for the index of the active UL BWP from the base station through the DCI scheduling PUSCH, is mentioned & also the  RIV indicating a PRB to be mapped to the PUSCH, the number of RBs may indicate the number of RBs included in the active UL BWP, is mentioned and also see para [0261]); and 
generate the PUSCH transmission within the resource allocation (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see paragraphs [0261] and [0263]).
CHOI et al. is silent in teaching the above apparatus comprising receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs, each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and determining a resource allocation within the first indicated UL BWP for a physical uplink shared 
However, Jeon et al. teach an apparatus (see Abstract and Figure 4, wireless device) comprising receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs (see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/first_signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned and also one or more configured grants being configured per UL BWP/first BWP, is mentioned and also see para [0109]), each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth (see para [0150] wherein wireless device configured for operation with wireless resources (e.g., bandwidth parts (BWPs)) of a serving cell being configured by higher layers for the serving cell, is mentioned and also for an UL BWP in a set of DL BWPs, or an UL BWPs, the wireless device being configured with at least one of following for the serving cell: a subcarrier spacing for DL and/or UL provided by a higher layer parameter, a number of contiguous PRBs for DL and/or UL provided by a higher layer parameter, is mentioned) and determining a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on the first signaling configuring a configured resource for the grant free UL transmission (see para [0154] wherein wireless device being configured, by one or more higher layer parameters, for an UL BWP from a configured UL BWP set for UL transmissions, is mentioned, also an [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/first_signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. to include receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs and to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and also to include determining a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on the first signaling configuring a configured resource for the grant free UL transmission, disclosed by Jeon et al. in order to provide an effective mechanism for both efficiently activating and deactivating bandwidth parts and also providing the pre-configuration of the configured grant on a non-active UL bandwidth part and thereby reducing delays in switching bandwidth parts and providing a higher level of service, particularly for voice and URLLC applications in the wireless communication system. 
Regarding Claim 12, CHOI et al. teach a non-transitory computer-readable storage medium that storing program instructions executable by at least one processor receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL symbol by an RRC signal/first signalling, is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned and also see para [0078]); 
receive second signalling to activate, a first BWP of one of the UL BWPs that were configured by the first signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned, also for  a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH to change the UL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see para [0105]); and
determine, a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on activation of the first BWP (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and 0263] wherein the user equipment receiving an instruction for the index of the active UL BWP from the base station through the DCI scheduling PUSCH, is mentioned & also the  RIV indicating a PRB to be mapped to the PUSCH, the number of RBs may indicate the number of RBs included in the active UL BWP, is mentioned and also see para [0261]); and
generate the PUSCH transmission within the resource allocation (see para [0107] wherein the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see paragraphs [0261] and [0263]).
CHOI et al. is silent in teaching the above non-transitory computer-readable storage medium comprising receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs, each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and determining a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on the first signaling configuring a configured resource for the grant free UL transmission.
However, Jeon et al. teach a system (see Abstract and Figure 4, wireless device) comprising receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs (see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/first_signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free see para [0109]), wherein each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth (see para [0150] wherein wireless device configured for operation with wireless resources (e.g., bandwidth parts (BWPs)) of a serving cell being configured by higher layers for the serving cell, is mentioned and also for an UL BWP in a set of DL BWPs, or an UL BWPs, the wireless device being configured with at least one of following for the serving cell: a subcarrier spacing for DL and/or UL provided by a higher layer parameter, a number of contiguous PRBs for DL and/or UL provided by a higher layer parameter, is mentioned) and determining a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on the first signaling configuring a configured resource for the grant free UL transmission (see para [0154] wherein wireless device being configured, by one or more higher layer parameters, for an UL BWP from a configured UL BWP set for UL transmissions, is mentioned, also an UL-BWP index field value may indicate the UL BWP (such as from the configured UL BWP set) for UL transmissions, for example, if the UL-BWP index field being configured in a DCI format scheduling PUSCH transmission from a wireless device, is mentioned and also see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/first_signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable storage medium of CHOI et al. to include receiving first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs and to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and also to include determining a resource allocation within the first indicated UL BWP for a physical uplink shared channel (PUSCH) transmission based on the first signaling configuring a configured resource for the grant free UL transmission, disclosed by Jeon et al. in order to provide an effective mechanism for both efficiently activating and deactivating bandwidth parts and also providing the pre-configuration of the configured grant on a non-active UL bandwidth part and thereby reducing delays in switching bandwidth parts and providing a higher level of service, particularly for voice and URLLC applications in the wireless communication system.
Regarding Claims 3 and 13, CHOI et al. and Jeon et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 respectively.
CHOI et al. further teach the apparatus/non-transitory computer-readable storage medium of claims 2/12, wherein the at least one process is further configured to cause the UE/wherein program instructions are further executable to cause the UE  to: decode higher layer signalling to further configure the UE with downlink (DL) BWPs (see para receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned); decode a downlink control information (DCI) to: identify, based on an indicator in the DCI, one of the DL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned and also for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PDSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned) and determine, a downlink resource allocation within the indicated DL BWP for reception of a physical downlink shared channel (PDSCH) transmission based on an indication of PRBs in the DCI (see para [0107] wherein the user equipment receiving the DCI scheduling the PDSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned, also see para [0263] wherein the user equipment receiving an instruction for the index of the active DL BWP from the base station through the DCI scheduling PDSCH, is mentioned and also see para [0261]) and decode the PDSCH received within the downlink resource allocation (see paragraphs [0107] and [0261]). 
Regarding Claim 4 and 14, CHOI et al. and Jeon et al. together teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 respectively.
CHOI et al. further teach the apparatus/non-transitory computer-readable storage medium of claims 2/12 wherein the at least one processor is further configured/wherein program instructions are further executable to: configure the UE for a single UL BWP to be active when more than one DL BWPs are to be active (see para [0106] wherein the UE being configured with up to four DL/UL BWP pairs in one carrier (or cell), is mentioned and  wherein the UE activating one UL BWP for carrier/cell that contains up to four DL BWPs, is mentioned) and configure the UE for a single DL BWP to be active when more than one UL BWPs are to be active (see para [0106] wherein the UE being configured with up to four DL/UL BWP pairs in one carrier (or cell), is mentioned and  also wherein the UE activating one DL BWP for carrier/cell that contains up to four UL BWPs, is mentioned). 
Regarding Claim 5, CHOI et al. and Jeon et al. together teach the apparatus of claim 2.
CHOI et al. further teach the apparatus of claim 2, wherein the PUSCH transmission has a bandwidth that is less than the NR carrier bandwidth (see para [0106] wherein in the 3GPP NR system, user equipment performing transmission/reception using a bandwidth less than the bandwidth of a carrier (or cell), is mentioned and also for this, the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned and also see para [0107]).  
Regarding Claim 9, CHOI et al. and Jeon et al. together teach the apparatus of claim 2.
CHOI et al. further teach the apparatus of claim 2, wherein the second signalling is a downlink control information (DCI) (see paragraphs [0107] & [0163]). 
Regarding claim 10, CHOI et al. and Jeon et al. together teach the apparatus of claim 2.
CHOI et al. further teach the apparatus of claim 2 wherein the first signaling comprises radio-resource control (RRC) signaling (see para [0105] wherein the user equipment being required to transmit UL signal that is indicated as a DL symbol by an RRC signal, is mentioned and also see para [078]). 
Jeon et al. further teach the apparatus of claim 2 wherein the at least one processor is further configured to cause the UE to decode the RRC signalling to determine a BWP for either a Type 1 or Type 2 grant for a PUSCH transmission (see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned and also see para [0296]), and wherein a first PUSCH transmission is activated by downlink control information (DCI) signalling and a second PUSCH transmission is based on the Type 2 grant (see paragraphs [0154] and [0295]) (and the same motivation is maintained as in claim 2). 

Regarding Claim 18, CHOI et al. teach an apparatus (see Abstract and Figure 9, base station 200 and para [0140]), comprising at least one processor (see Fig.9, processor 210 inside base station 200) configured to cause a base station (BS) (see para [0141]) to: transmit first signalling that is to: configure a user equipment (UE) with uplink (UL) bandwidth parts (BWPs) (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0105] wherein the user equipment being required to transmit a PUCCH is indicated as a DL symbol by an RRC signal/first signalling, is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH or PUSCH, is mentioned and also see para [0078]); 
transmit second signalling to activate, a first BWP of one of the UL BWPs that were configured by the first signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PUSCH, is mentioned, also for  a UL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PUSCH to change the UL BWP of the user equipment, is mentioned and the user equipment receiving the DCI scheduling the PUSCH and identifying the DL/UL BWP pair activated based on the BPI, is mentioned and also see para [0105]);

CHOI et al. is silent in teaching the above apparatus comprising transmitting  first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs, each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and decoding  a physical uplink shared channel (PUSCH) transmission, received from the UE within a resource allocation identified by the first signalling configuring a configured resource for the grant free UL transmission.
However, Jeon et al. teach an apparatus (see Abstract and Figure 4, Base Station) comprising transmitting first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs (see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/first_signaling from BS and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned and also one or more configured grants being configured per UL BWP/first BWP, is mentioned and also see para [0109]), each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth (see para [0150] wherein wireless device configured for operation with wireless resources (e.g., bandwidth parts (BWPs)) of a serving cell being configured by higher layers for the serving cell, is mentioned and also for an UL BWP in a set of DL BWPs, or an UL BWPs, the wireless device being configured with at least one of following for the serving cell: a subcarrier spacing for DL and/or UL provided by a higher layer parameter, a number of contiguous PRBs for DL and/or UL provided by a higher layer parameter, is mentioned) and decoding a physical uplink shared channel (PUSCH) transmission, received from the UE within a resource allocation identified by the first signalling configuring a configured resource for the grant free UL transmission (see paragraph [0154] wherein wireless device being configured, by one or more higher layer parameters, for an UL BWP from a configured UL BWP set for UL transmissions, is mentioned, also an UL-BWP index field value may indicate the UL BWP (such as from the configured UL BWP set) for UL transmissions, for example, if the UL-BWP index field being configured in a DCI format scheduling PUSCH transmission from a wireless device to the BS, is mentioned and also see para [0295]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. to include transmitting  first signalling that is to configure a configured resource for grant free UL transmission for a first BWP of the UL BWPs, to have each BWP comprising a contiguous subset of physical resource blocks (PRBs) within a New Radio (NR) carrier bandwidth and also to include decoding a physical uplink shared channel (PUSCH) transmission, received from the UE within a resource allocation identified by the first signalling configuring a configured resource for the grant free UL transmission,  
Regarding Claim 19, CHOI et al. and Jeon et al. together teach the apparatus of claim 18.
CHOI et al. further teach the apparatus of claim 18, wherein the at least one processor is further configured to cause the base station to: encode higher layer signalling for transmission to the UE to further configure the UE with downlink (DL) BWPs (see para [0106] wherein the user equipment being configured with the Bandwidth part (BWP) consist of a continuous bandwidth which is a part of the carrier's bandwidth, is mentioned, also the user equipment operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a DL carrier (or cell) and up to four UL BWPs on a UL carrier (or cell), is mentioned and also see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned); encode a downlink control information (DCI) to allow the UE to: identify, based on an indicator in the DCI, one of the DL BWPs that were configured by the higher layer signaling (see para [0107] wherein the base station including a Bandwidth part indicator (BPI) indicating the BWP to be activated in the DCI scheduling PDSCH, is mentioned and also for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned); and determine, a downlink resource allocation within the indicated DL BWP for reception of a physical downlink shared channel (PDSCH) transmission based on an indication of PRBs in the DCI (see para [0107] wherein for a DL carrier (or cell) operating as an FDD, the base station including a BPI indicating the BWP to be activated in the DCI scheduling PDSCH to change the DL BWP of the user equipment, is mentioned and also see para [0261]) and to encode the PDSCH for transmission within the downlink resource allocation (see paragraphs [0107] and [0261]). 
Regarding claim 22, CHOI et al. and Jeon et al. together teach the apparatus of claim 18.
CHOI et al. further teach the apparatus of claim 18, wherein the at least one processor is further configured to cause the base station to: transmit higher layer signalling that is to: configure the UE for a single UL BWP to be active when more than one DL BWPs are to be active (see para [0106] wherein a UE operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a carrier (or cell) and up to four UL BWPs on a carrier (or cell), is mentioned and the user equipment activating one/single DL BWP and one/single UL BWP for each carrier (or cell), is mentioned and also see para [0107]), and configure the UE for a single DL BWP to be active when more than one UL BWPs are to be active (see para [0106] wherein a UE operating according to FDD or operating in paired spectrum receiving up to four DL BWPs on a carrier (or cell) and up to four UL BWPs on a carrier (or cell), is mentioned and the user equipment activating one/single DL BWP and one/single UL BWP for each carrier (or cell), is mentioned and also see para [0107]).
Regarding claim 23, CHOI et al. and Jeon et al. together teach the apparatus of claim 18.
CHOI et al. further teach the apparatus of claim 18, wherein the second signalling is downlink control information (DCI) (see paragraphs [0107] & [0163]).
Regarding claim 24, CHOI et al. and Jeon et al. together teach the apparatus of claim 18.
CHOI et al. further teach the apparatus of claim 18, wherein the first signalling comprises radio-resource control (RRC) signalling (see para [0105] wherein the user equipment being required to transmit UL signal that is indicated as a DL symbol by an RRC signal, is mentioned and also see para [078]), 
Jeon et al. further teach the apparatus of claim 18, wherein the at least one processor is further configured to cause the UE to decode the RRC signalling to determine a BWP for either a Type I or Type 2 grant for a PUSCH transmission (see para [0295] wherein wireless device being configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/signaling and the one or more configured grants being semi-persistent scheduling (SPS), Type 1 grant-free (GF) transmission/scheduling, and/or Type 2 GF transmission/scheduling, is mentioned and also see para [0296]), and wherein a first PUSCH transmission is activated by downlink control information (DCI) signalling and a second PUSCH transmission is based on the Type 2 grant (see paragraphs [0154] and [0295]) (and the same motivation is maintained as in claim 18).

s 6-8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of Jeon et al. (US Pub. No: 2019/0132862 A1) and further in view of Takeda et al. (US Pub. No: 2021/0067194 A1).
Regarding claims 6 and 20, CHOI et al. and Jeon et al. together teach the apparatus of claims 5/18 respectively.
CHOI et al. and Jeon et al. together yet are silent in teaching the apparatus of claims 5/18, wherein the NR carrier bandwidth comprises a 400 MHz bandwidth, and wherein the bandwidth of the PUSCH transmission is less than 400 MHz.
However, Takeda et al. teach a system wherein the NR carrier bandwidth comprises a 400 MHz bandwidth (see para [0069] wherein for future radio communication systems (e.g., NR, 5G or 5G+), allocating a carrier (a Component Carrier (CC) or a system band) of a wider bandwidth (e.g., 100 to 400 MHz), is mentioned), and wherein the bandwidth of the PUSCH transmission is less than 400 MHz (see paragraphs [0069] and [0081]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. and Jeon et al. to have the NR carrier bandwidth comprising a 400 MHz bandwidth and to have the bandwidth of the PUSCH transmission being less than 400 MHz, disclosed by Takeda et al. in order to provide an effective mechanism for a user terminal for determining an offset for a second frequency hop in a frequency hopping on an uplink shared channel based on an uplink Bandwidth Part (UL BWP) configuration in 5G New Radio system.
Regarding claims 7 and 21, CHOI et al., Jeon et al. and Takeda et al. all together teach the apparatus of claims 6/20 respectively.
CHOI et al. further teach the apparatus of claims 6/20, wherein the bandwidth of the PUSCH transmission is based on a number of the PRBs indicated in a downlink control information (DCI) (see paragraphs [0107] & [0261]). 
Regarding claim 8, CHOI et al., Jeon et al. and Takeda et al. all together teach the apparatus of claim 7.
CHOI further teach the apparatus of claim 7, wherein if the UE not capable of supporting the NR carrier bandwidth, the resource allocation within the indicated UL BWP for the PUSCH transmission is less than the NR carrier bandwidth (see para [0106] wherein in the 3GPP NR system, a user equipment performing transmission/reception using a bandwidth less than the bandwidth of a carrier (or cell), is mentioned and also see paragraph [0117] wherein the base station being used to communicate with the user equipment by activating some of the serving CCs configured in the user equipment, is mentioned and also see para [0107]). 
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2020/0021410 A1) in view of Jeon et al. (US Pub. No: 2019/0132862 A1) and further in view of Yi et al. (US Pub. No: 2020/0274750 A1). 
Regarding Claim 11, CHOI et al. and Jeon et al. together teach the apparatus of claim 2.
CHOI et al. and Jeon et al. together yet are silent in teaching the apparatus of claim 2, wherein when multiple PDSCHs are scheduled in multiple active BWPs, the at least one processor is configured to cause the UE to perform Hybrid automatic repeat 
However, Yi et al. teach an apparatus (see Abstract and Fig. 10/UE 1000) wherein when multiple PDSCHs are scheduled in multiple active BWPs, at least one processor (see Fig.10, block 1010/processor within UE 1000) is configured to cause the UE to perform Hybrid automatic repeat request acknowledgement (HARQ-ACK) multiplexing for corresponding PDSCHs from the multiple active BWPs to be carried by a single physical uplink control channel (PUCCH) in one of the UL BWPs to provide HARQ-ACK feedback (see para [0212] wherein a scheduling DCI for PDSCH transmissions including PUCCH BWP information as resource indicator, is mentioned and also a UL BWP for a PUCCH during accumulation of HARQ-ACK in a plurality of slots being used, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of CHOI et al. and Jeon et al. to have, when multiple PDSCHs are scheduled in multiple active BWPs, the at least one processor being further configured to cause the UE to perform Hybrid automatic repeat request acknowledgement (HARQ-ACK) multiplexing for corresponding PDSCHs from the multiple active BWPs to be carried by a single physical uplink control channel (PUCCH) in one of the UL BWPs to provide HARQ-ACK feedback, disclosed by Yi et al. in order to provide an effective mechanism for efficiently performing physical resource block (PRB) indexing on the system bandwidth on the .
Response to Arguments
9.	Applicant’s arguments in pages 8-11, filed on 10/07/2021, with respect to the amended independent claims 2, 12 and 18 are moot under the new ground(s) of rejection made in view of Jeon et al. (US Pub. No: 2019/0132862 A1) as presented in the current office action.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhuang et al. (US Pub. No: 2020/0196285 A1) disclose a  method for detecting downlink control information includes receiving, by a terminal device from a network device, detection related information for detecting downlink control information (DCIs) of all bandwidth parts (BWPs) in wireless communication system.
	Dinan et al. (US Pub. No: 2018/0279229 A1) disclose mechanisms for enabling operation of power adjustment in multicarrier communication systems.
	Zhang et al. (US Pub. No: 2019/0045491 A1) disclose mechanisms for determining active Scells and their BWPs used in carrier aggregation in wireless communication system.
Yi (US Pub. No: 2021/0127367 A1) disclose a method for transmitting fallback downlink control information (DCI) in a wireless communication system.
.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
1/11/2022

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477